UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ALBERT LYNN BARCROFT,

         Plaintiff,
                 v.                                             Civil Action No. 16-550 (JDB)
 KENNETH VERN GIBBS, et al.,

         Defendants.


                                  MEMORANDUM OPINION

       Pro se plaintiff Albert Lynn Barcroft has brought this action against defendants Kenneth

Vern Gibbs and Candace Gibbs Walton for breach of contract arising out of a series of events in

Texas. In short, Barcroft alleges that defendants promised to sell a valuable piece of property in

exchange for his efforts to help them recover their interests in a family estate, but that they later

refused to make the sale. Am. Compl. [ECF No. 7] ¶¶ 14, 17, 28–29. Barcroft claims that under

the terms of the contract he is entitled to at least five million dollars in damages. Id. ¶ 52.

Defendants have moved to dismiss for lack of subject matter jurisdiction, lack of personal

jurisdiction, failure to state a claim, and improper venue.

       As an initial matter, it is doubtful the Court has subject matter jurisdiction over this case.

Barcroft claims that there is diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(4) because he

is a “foreign state” under 28 U.S.C. § 1603. Am. Compl. ¶¶ 5, 11. Barcroft asserts he is “the direct

posterity of the sovereign American people who organized, implemented, and created the [sic]

‘The United states of America,’” and that as an “organ of the Union of the several states” he is

therefore a “foreign state.” Id. ¶ 8 (footnote omitted). But Barcroft’s argument is neither novel

nor meritorious. See Utah Dep’t of Workforce Servs. v. Geddes, No. 2:13-CV-24 TS, 2013 WL

1367025, at *2 (D. Utah Apr. 4, 2013) (rejecting claim that self-styled “sovereign American” was


                                                  1
a foreign state); see also United States v. Biggs, 273 F. App’x 88, 89 (2d Cir. 2008) (summary

order); United States v. Boyce, 38 F. Supp. 3d 1135, 1147 (C.D. Cal. 2014). In fact, Barcroft

himself has already lost this argument (at least) once before. See United States v. Barcroft, No.

4:07CV100, 2008 WL 4412242, at *1–2 (E.D. Tex. Sept. 23, 2008). Given that the Supreme Court

has held that even an individual acting in his official capacity for a foreign government cannot

qualify as a “foreign state” under § 1603, Samantar v. Yousuf, 560 U.S. 305, 313–19 (2010), it is

quite clear that Barcroft’s fanciful “sovereign American” argument must fail. And it is uncertain

whether diversity jurisdiction exists once Barcroft is properly reduced to the status of mere mortal,

because the Court is uncertain where Barcroft was domiciled when he commenced this action.

Thankfully, the Court need not definitively decide whether subject matter jurisdiction exists

because it can easily dismiss the claims against Gibbs and Walton for lack of personal jurisdiction.

See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 578 (1999) (holding that the question of

personal jurisdiction may be decided before subject matter jurisdiction).

       A plaintiff bears the burden of establishing that the Court has personal jurisdiction over

each defendant who moves to dismiss under Rule 12(b)(2). FC Inv. Grp. LC v. IFX Mkts., Ltd.,

529 F.3d 1087, 1091 (D.C. Cir. 2008). To establish jurisdiction, a plaintiff cannot rest on

conclusory statements but “must allege specific acts connecting the defendant with the forum.”

Second Amendment Found. v. U.S. Conference of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001)

(internal quotation marks and alteration omitted). A federal court has personal jurisdiction over a

defendant “who is subject to the jurisdiction of a court of general jurisdiction in the state where

the district court is located.” Fed. R. Civ. P. 4(k)(1)(A). This Court therefore has personal

jurisdiction over Gibbs and Walton only if authorized by either D.C. Code § 13-422, governing




                                                 2
general personal jurisdiction, or D.C. Code § 13-423, governing specific personal jurisdiction.

See, e.g., Associated Producers, LTD v. Vanderbilt Univ., 76 F. Supp. 3d 154, 162 (D.D.C. 2014).

       The Court may exercise general personal jurisdiction over a party “domiciled in, organized

under the laws of, or maintaining [a] principal place of business in, the District of Columbia.”

D.C. Code § 13-422. But Gibbs and Walton are not domiciled in the District of Columbia. They

aver that they are residents of Texas—and Barcroft in fact said the same in his original complaint,

see Compl. [ECF No. 1] ¶¶ 2–3. Barcroft amended his complaint to allege that defendants are

“legal resident[s] of the District of Columbia” because they are “citizen[s] of the United States as

created and defined by the Fourteenth Amendment and pursuant to 28 U.S.C. § [1]332 (c) & (e)”

and thus “subject to the jurisdiction and venue of the primary court for the District of Columbia.”

Am. Compl. ¶¶ 3–4 (emphases omitted). But this is nonsense. Gibbs and Walton are not D.C.

residents merely because they are U.S. citizens; otherwise, virtually all Americans would be.

Because Barcroft has pled no facts to show that Gibbs and Walton are domiciled (or maintain a

principal place of business) in D.C., the Court may not exercise general personal jurisdiction over

them pursuant to § 13-422.

       Alternatively, the relevant portion of the D.C. long-arm statute authorizes “personal

jurisdiction over a person, who acts directly or by an agent, as to a claim for relief arising from the

person’s . . . transacting any business in the District of Columbia.” D.C. Code § 13-423(a)(1).

Barcroft argues that the long-arm statute applies because the defendants “transact business in the

District of Columbia every time they use their social security number.” Pl.’s Resp. to Defs.’ Mot.

to Dismiss [ECF No. 5] ¶ 11. But that theory is doubly flawed. First, the mere possession and use

of a social security number is not enough to demonstrate that a defendant has transacted business

in D.C. See Pease v. Burke, 535 F. Supp. 2d 150, 153 (D.D.C. 2008) (rejecting the argument that




                                                  3
“defendants are subject to the Court’s jurisdiction merely because they obtained a federal

identification number”). Otherwise, here too virtually every American could be subject to

jurisdiction in D.C. Second, Barcroft has not pled a claim “arising from” defendants’ use of their

social security numbers. D.C. Code § 13-423(b). Rather, his claim arises from an alleged breach

of contract having nothing to do with defendants’ social security numbers. Because Barcroft does

not allege, nor does the Court find, that any other provision of the long-arm statute is applicable in

this case, the Court has no basis to exercise specific jurisdiction over defendants under § 13-423.

       Moreover, this Court’s exercise of personal jurisdiction over Gibbs and Walton would

violate the constitutional requirement of due process. To satisfy due process a defendant must

have such “minimum contacts” with the forum that “the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945) (internal quotation marks omitted). Additionally, “the defendant’s conduct and

connection with the forum State” must be “such that he should reasonably anticipate being haled

into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). Other

than Gibbs’s and Walton’s status as U.S. citizens and their use of social security numbers (which

is irrelevant), Barcroft has failed to plead that defendants maintain any contacts or ties with the

District of Columbia. Indeed, there is nothing to indicate that they could reasonably have

anticipated being sued here. Accordingly, the Court may not exercise personal jurisdiction over

Gibbs and Walton without violating due process.

       Having resolved this case with regard to the claims against Gibbs and Walton, the Court

will now address Barcroft’s attempt to join additional defendants Christy L. Lee and Patrick W.

Ferchill. Eight days after filing his First Amended Complaint (which named only Gibbs and

Walton as defendants), Barcroft filed what he dubbed “Plaintiff’s Permissive Joinder of Additional




                                                  4
Parties,” which he described as a “supplement and/or addition to the First Amended Complaint,”

Pl.’s Notice [ECF No. 12] ¶ 2. But a party may only “amend its pleading once as a matter of

course,” Fed. R. Civ. P. 15(a)(1) (emphasis added), so Barcroft needs the Court’s permission to

amend his pleading a second time to add Lee and Ferchill as defendants, Fed. R. Civ. P. 15(a)(2).

       Rule 15 requires the Court to “freely give leave [to amend] when justice so requires,” but

leave is properly denied where there is “undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of

amendment,” Foman v. Davis, 371 U.S. 178, 182 (1962). Here, Barcroft has not asked the Court’s

permission to amend his complaint. Further, the Court doubts whether it has personal jurisdiction

over the new defendants or subject matter jurisdiction over the proposed claims against them.

Accordingly, if Barcroft wishes to add Lee and Ferchill as defendants, he must file a motion for

leave to amend his First Amended Complaint by not later than July 27, 2016. At a minimum, his

motion must explain why amendment will not be futile in light of the jurisdictional principles

discussed in this opinion.

       Two separate orders will issue.



                                                                         /s/
                                                                  JOHN D. BATES
                                                             United States District Judge

Dated: July 6, 2016




                                                5